 


110 HRES 1453 EH: Supporting the goals and ideals of Sickle Cell Disease Awareness Month.
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1453 
In the House of Representatives, U. S.,

September 24 (legislative day, September 23), 2008
 
RESOLUTION 
Supporting the goals and ideals of Sickle Cell Disease Awareness Month. 
 
 
Whereas Sickle Cell Disease is an inherited blood disorder that is a major health problem in the United States, primarily affecting African-Americans; 
Whereas Sickle Cell Disease causes the rapid destruction of sickle cells, which results in multiple medical complications, including anemia, jaundice, gallstones, strokes, and restricted blood flow, damaging tissue in the liver, spleen, and kidneys, and death; 
Whereas Sickle Cell Disease causes episodes of considerable pain in one’s arms, legs, chest, and abdomen; 
Whereas Sickle Cell Disease affects over 70,000 Americans; 
Whereas approximately 1,000 babies are born with Sickle Cell Disease each year in the United States, with the disease occurring in approximately 1 in 300 newborn African-American infants; 
Whereas more than 2,000,000 Americans have the sickle cell trait, and 1 in 12 African-Americans carry the trait; 
Whereas there is a 1 in 4 chance that a child born to parents who both have the sickle cell trait will have the disease; 
Whereas the life expectancy of a person with Sickle Cell Disease is severely limited, with an average life span for an adult being 45 years; 
Whereas, though researchers have yet to identify a cure for this painful disease, advances in treating the associated complications have occurred; 
Whereas researchers are hopeful that in less than two decades, Sickle Cell Disease may join the ranks of chronic illnesses that, when properly treated, do not interfere with the activity, growth, or mental development of affected children; 
Whereas the House of Representatives recognized the importance of researching, preventing, and treating Sickle Cell Disease by authorizing treatment centers to provide medical intervention, education, and other services and by permitting the Medicaid program to cover some primary and secondary preventative medical strategies for children and adults with Sickle Cell Disease; 
Whereas the Sickle Cell Disease Association of America, Inc. remains the preeminent advocacy organization that serves the sickle cell community by focusing its efforts on public policy, research funding, patient services, public awareness, and education related to developing effective treatments and a cure for Sickle Cell Disease; and 
Whereas the Sickle Cell Disease Association of America, Inc. has requested that the House of Representatives designate September as Sickle Cell Disease Awareness Month in order to educate communities across the Nation about sickle cell and the need for research funding, early detection methods, effective treatments, and prevention programs: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of Sickle Cell Disease Awareness Month. 
 
Lorraine C. Miller,Clerk.
